DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“downstream operation systems configured to receive the high temperature cabin outflow air” in claim 1, does not invoke 112f because downstream operation systems are broadly interpreted to be any structure(s) positioned generally downstream that receives the high temperature cabin outflow air to operate.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 9-10 and 19-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant specification, Para 0079 states that the modifier "about" has the meaning dictated by the context (e.g., it includes the degree of error associated with measurement of the particular quantity). However, there is no disclosure of what degree of error is, for example if it is within 5% or 10% or other values.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gummalla (20080070078).
Regarding claim 1

an aircraft cabin (cabin air as part of air source 42 in Fig 4, Para 0030 ll. 1-8); 
a heat load source (fuel reformer 32); 
a heat exchanger (HEX 34) configured to receive cabin outflow air (44) from the aircraft cabin (42) and heat load discharge air (ram air is added to FR 32 via line 82, thus FR 32 discharges a mixture containing air to HEX 34) from the heat lead source (32), the heat exchanger configured to enable thermal transfer from the heat load discharge air (discharge air mixture from FR 32) to the cabin outflow air (44) to generate high temperature cabin outflow air (45) and low temperature discharge air (discharge air mixture to DS 36) as outputs from the heat exchanger (HEX 34 serves to cool the fuel and heat the air, Para 0030, i.e. cooling or lowering the temperature of the discharge air/fuel mixture to DS 36 and producing higher temperature cabin outflow air 45); and 
one or more downstream operation systems (downstream operation systems include at last the fuel cell 12 and catalytic burner 38 to receive the cabin outflow air via lines 20 and 26) configured to receive the high temperature cabin outflow air (45) and perform a downstream operation using said high temperature cabin outflow air (fuel cell 12 to produce electrical power, Para 0034, and catalytic burner 38 to oxidize any remaining or unused hydrogen, Para 0029).
Regarding claim 4 
	Gummalla discloses the system of claim 1.
Gummalla further discloses wherein the one or more downstream operation systems comprises a heating system (catalytic burner 38 to burn exhaust from fuel cell 12, Para 0029, i.e. providing heat, thus construed as a heating system).
Regarding claim 5 
	Gummalla discloses the system of claim 1 and the method of claim 11.
Gummalla further discloses wherein the one or more downstream operation systems comprises power generation system (fuel cell 12 to produce electrical power, Para 0034, i.e. power generation).
Regarding clam 11
	Gummalla discloses a method of using cabin outflow on an aircraft (Fig 4), the method comprising: 
directing aircraft cabin outflow air (cabin air as part of air source 42 in Fig 4, Para 0030 ll. 1-8) to a heat exchanger (HEX 34); 
directing a heat load discharge air (ram air is added to FR 32 via line 82, thus FR 32 discharges a fuel/air mixture to HEX 34) to the heat exchanger (34) from a heat load source (32); 
causing a thermal transfer from the heat load discharge air to the cabin outflow air to generate high temperature cabin outflow air (45) and low temperature discharge air (discharge air/fuel mixture to DS 36) as outputs from the heat exchanger (HEX 34 serves to cool the fuel and heat the air, Para 0030, i.e. cooling or lowering the temperature of the discharge air/fuel to DS 36 and producing higher temperature cabin outflow air 45); and 
performing one or more downstream operations (downstream operation systems include at least the fuel cell 12 and catalytic burner 38 to receive the cabin outflow air via lines 20 and 26) using said high temperature cabin outflow air (fuel cell 12 to produce electrical power, Para 0034, and catalytic burner 38 to oxidize any remaining or unused hydrogen, Para 0029).
Regarding claim 14
	Gummalla discloses the method of claim 11.

Regarding claim 15
	Gummalla discloses the method of claim 11.
Gummalla further discloses wherein the one or more downstream operation systems comprises power generation system (fuel cell 12 to produce electrical power, Para 0034, i.e. power generation).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummalla in view of Mackin (20190383220).
Regarding claims 6 and 16
	Gummalla discloses the system of claim 1 and the method of claim 11.
Gummalla further discloses to utilize the high temperature cabin outflow air (Fig 2 showing air 20 from cabin 74 entering the fuel cell unit 12, thus the exhaust air of fuel cell unit 12 is the high temperature cabin outflow air, annotated in Fig 2) in at least three downstream operation systems arranged in parallel (actuation loads, electric loads, and anti-ice), such that the 
wherein the actuation loads are interpreted to be a downstream pneumatic system (Para 0065, outflow air being used to power/actuate the actuation loads, i.e. pneumatic), 
such that a second portion of the high temperature cabin outflow air is directed to the downstream pneumatic system (the portion of outflow air entering actuation loads/pneumatic system is interpreted to be the second portion).

    PNG
    media_image1.png
    593
    1030
    media_image1.png
    Greyscale

	Gummalla is silent on one of the downstream operation systems being a thrust recovery system, and a first portion of air directed to the thrust recovery system.
	However, Mackin teaches an environmental control system for an engine (Fig 2), comprising an outflow air (air 242 discharged from turbo compressor 204 in Fig 2), the outflow air being utilized in several downstream operation systems arranged in parallel (outflow air 242 exits to fan duct 216, ECS/anti-ice 202, APU 286 all arranged in parallel, Para 0032 ll. 1-5, Para 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another downstream operation system to the system of Gummalla to be a thrust recovery system and guide a first portion of the air to the thrust recovery system, as suggested and taught by Mackin, because all the claimed elements were known in the prior art (outflow air and downstream operation systems, including thrust recovery, anti-ice, and pneumatic/actuation loads, all arranged in parallel) and one skilled in the art could have combined the elements as claimed by known methods (guide the outflow air via a plurality of conduits to each downstream operation system) with no change in their respective functions (providing thrust recovery, air to power/actuate actuation/pneumatic loads, and deicing surfaces of the aircraft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claims 8 and 18
	Gummalla discloses the system of claim 1 and the method of claim 11.
	Gummalla further discloses to utilize the high temperature cabin outflow air (Fig 2 showing air 20 from cabin 74 entering the fuel cell unit 12, thus the exhaust air of fuel cell unit 12 is the high temperature cabin outflow air, as annotated in Fig 2) in three downstream operation systems arranged in parallel (actuation loads, electric loads, and anti-ice, arranged in parallel annotated in Fig 2), such that the outflow air is split into three portions (three conduits going to three downstream operation systems), 
wherein the anti-ice system is interpreted to be the heating system (outflow air enters anti-ice system, i.e. heating to prevent or reduce formation of ice), and the actuation loads are 
such that a second portion of the high temperature cabin outflow air is directed to the heating system (the portion of outflow air entering anti-ice system is construed to be the second portion), and a third portion of the high temperature cabin outflow air is directed to the downstream pneumatic system (the portion of outflow air entering actuation/pneumatic loads is construed as the third portion).
	Gummalla is silent on one of the downstream operation systems being a thrust recovery system, and a first portion of air directed to the thrust recovery system.
	However, Mackin teaches an environmental control system for an engine (Fig 2), comprising an outflow air (air 242 discharged from turbo compressor 204 in Fig 2), the outflow air being utilized in several downstream operation systems arranged in parallel (outflow air 242 exits to fan duct 216, ECS/anti-ice 202, APU 286 all arranged in parallel, Para 0032 ll. 1-5, Para 0026 discussing ECS 202 including anti-ice system), wherein the air portion exiting to the fan duct 216 can be used for forward thrust (Para 0028 ll. 10-14, i.e. thrust recovery).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add another downstream operation system to the system of Gummalla to be a thrust recovery system and guide a first portion of the air to the thrust recovery system, as suggested and taught by Mackin, because all the claimed elements were known in the prior art (outflow air and downstream operation systems, including thrust recovery, anti-ice, and pneumatic/actuation loads, all arranged in parallel) and one skilled in the art could have combined the elements as claimed by known methods (guide the outflow air via a plurality of conduits to each downstream operation system) with no change in their respective functions .

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagh (20150353201) in view of Gummalla.
Regarding claim 1
Hagh discloses a temperature control system (Fig 1) for an aircraft comprising: 
an aircraft cabin (main engines to supply air to the cabin, Para 0024, indicates that the aircraft has a cabin that draws air from the main engines);
a heat load source (combustor 130); 
a heat exchanger (Ram air HX 144) configured to receive outflow air (Ram air 184) from and heat load discharge air (discharge air 193 originates from heat load source 130 via lines 192, 191, 190) from the heat lead source (130, Para 0020), the heat exchanger (144) configured to enable thermal transfer from the heat load discharge air (193) to the outflow air (184) to generate high temperature outflow air (heat exchanger 144 by transferring at least a portion of the heat to the RAM air 185, Para 0020) and low temperature discharge air (Exhaust gas 193 at least partially cooled by the RAM air heat exchanger 144 to become low temperature discharge air 194, Para 0020) as outputs from the heat exchanger (144); and 
one or more downstream operation systems (downstream operation system include at least the Regen HX 140 and Fuel cell 160) configured to receive the high temperature outflow air (185, via lines 186, 187) and perform a downstream operation using said high temperature outflow air (Regen HX 140 performing heat transfer and fuel cell 160 to produce electricity).
Hagh teaches the outflow air 184 being a RAM air, but is silent on the outflow air being a cabin air from the aircraft cabin, such that the heat exchanger is configured to receive the cabin outflow air from the aircraft cabin.
	However, Gummalla teaches a system that utilizes both Ram air and Cabin air (42 in Fig 3, air source 42 can be from cabin or outside air or combination thereof, Para 0030) to feed to a fuel cell unit 12. Gummalla further teaches that the fuel cell 12 performs efficiently using cabin air with supplements from ram air as needed (Para 0068). Although there is a loss of cabin thrust recovery due to re-usage of cabin air, this results in a loss of 0.1% while the overall mission fuel burn savings from utilizing cabin air is 2.6%, which is more than the loss (Para 0070).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a cabin air supply to the ram air 184 in Hagh, such that both cabin air and ram air are combined to be directed to the heat exchanger, as suggested and taught by Gummalla, because this will result in an overall higher efficiency despite minimal thrust loss.
Regarding claim 2
	Hagh in view of Gummalla discloses the system of claim 1.
Hagh further discloses wherein the heat load source is a reactor (combustor 130 construed as a reactor in Fig 1) of an aircraft fuel tank inerting system (inerting a fuel tank, Abstract).
Hagh is silent on the combustor 130 being a catalytic reactor.
However, Gummalla teaches a catalytic burner (38 Fig 3) positioned downstream of a fuel cell (12) to burn the exhaust of the fuel cell (Para 0029). This system is the same or similar 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, Hagh’s reactor 130) for another (in this case, the catalytic burner 38 taught in Gummalla), to obtain predictable results (combusting any remaining fuel in the exhaust products of a fuel cell unit), because this is an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III (B).
Regarding claim 3
	Hagh in view of Gummalla discloses the system of claim 2.
Hagh further discloses a condenser (water extractor 172 construed to be a condenser in Fig 1, water extractor 172 to remove excess water from low temperature discharge air 194, to reduce the possibility of water condensation in the fuel tank 110, Para 0020, this indicates that water condensation occurs within the water extractor 172, then the water is removed leaving only exhaust gas 195 flowing to fuel tank 110) configured to receive the low temperature discharge air (194) prior to directing an inert gas (exhaust gas 195 used to inert fuel tank 110, Para 0021) to a fuel tank ullage (114).
Regarding claim 11
Hagh discloses method of using an outflow of air in an aircraft (Fig 1), the method comprising: 
providing an aircraft cabin (main engines to supply air to the cabin, Para 0024, indicates that the aircraft has a cabin that draws air from the main engines);
directing an outflow air (Ram air 184) to a heat exchanger (Ram air HX 144);

causing a thermal transfer from the heat load discharge air (193) to the outflow air (ram air 184) to generate high temperature outflow air (heat exchanger 144 by transferring at least a portion of the heat to the RAM air 185, Para 0020) and low temperature discharge air (Exhaust gas 193 at least partially cooled by the RAM air heat exchanger 144 to become low temperature discharge air 194, Para 0020) as outputs from the heat exchanger (144); and
 performing one or more downstream operation systems (downstream operation system include at least the Regen HX 140 and Fuel cell 160) using said high temperature outflow air (Regen HX 140 performing heat transfer and fuel cell 160 to produce electricity using air 185).
	Hagh teaches the outflow air 184 being a RAM air but is silent on the outflow air being a cabin air from the aircraft cabin, in order to direct the aircraft cabin outflow air to the heat exchanger.
	However, Gummalla teaches a system that utilizes both Ram air and Cabin air (42 in Fig 3, air source 42 can be from cabin or outside air or combination thereof, Para 0030) to feed to a fuel cell unit 12. Gummalla further teaches that the fuel cell 12 performs efficiently using cabin air with supplements from ram air as needed (Para 0068). Although there is a loss of cabin thrust recovery due to re-usage of cabin air, this results in a loss of 0.1% while the overall mission fuel burn savings from utilizing cabin air is 2.6%, which is more than the loss (Para 0070).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a cabin air supply to the ram air outflow air 184 in Hagh, such that both cabin air and ram air are combined to be directed to the heat exchanger, as suggested and 
Regarding claim 12
	Hagh in view of Gummalla discloses the method of claim 11.
Hagh further discloses wherein the heat load source is a reactor (combustor 130 construed as a reactor in Fig 1) of an aircraft fuel tank inerting system (inerting a fuel tank, Abstract).
Hagh is silent on the combustor 130 being a catalytic reactor.
However, Gummalla teaches a catalytic burner (38 Fig 3) positioned downstream of a fuel cell (12) to burn the exhaust of the fuel cell (Para 0029). This system is the same or similar to the system of Hagh because the combustor 130 in Hagh is also positioned downstream of a fuel cell unit 160 to burn the exhaust of the fuel cell (Para 0019).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, Hagh’s reactor 130) for another (in this case, the catalytic burner 38 taught in Gummalla), to obtain predictable results (combusting any remaining fuel in the exhaust products of a fuel cell unit), because this is an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III (B).
Regarding claim 13
	Hagh in view of Gummalla discloses the system of method of claim 12.
Hagh further discloses condensing the low temperature discharge air to extract water from the low temperature discharge air (water extractor 172 to remove excess water from low temperature discharge air 194, to reduce the possibility of water condensation in the fuel tank .

Allowable Subject Matter
Claim(s) 7 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 7 and 17, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a cabin outflow temperature control system comprising, among other features, 
a thermal transfer between a heat load discharge air to a cabin outflow air, to generate high temperature cabin outflow air and low temperature discharge air as outputs of a heat exchanger, 
the high temperature cabin outflow air is directed to a thrust recovery system and a downstream pneumatic system of the aircraft, arranged in series, such that the high temperature cabin outflow air is directed to the downstream pneumatic system first and then to the thrust recovery system.
Niggemann (6182435) teaches a fuel heat exchanger 74 exchanging heat between a heat load source (fuel 166) and a outflow air (84), but fails to teach the heat load source to provide a discharge air because this heat load source is a fuel, and feeding the outflow air to 

Claim(s) 9-10 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claims 9 and 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a cabin outflow temperature control system comprising, among other features, 
a thermal transfer between a heat load discharge air to a cabin outflow air, to generate high temperature cabin outflow air and low temperature discharge air as outputs from the heat exchanger, 
wherein the cabin outflow air has a temperature of about 30 degrees C and the high temperature cabin outflow air has a temperature of about 200 degrees C.
		Gummalla teaches that the solid oxide fuel cell 12 operates at a temperature less than about 750 degrees C (Para 0022) and that the temperature of the fuel from fuel reformer 32 is reduced to about 525 degrees C to 725 degrees C (Para 0027), but fails to teach the temperature of the cabin outflow air before and after entering the heat exchanger 34.
Fraile (20190017399) teaches in Figs 3-5, a heat exchanger 16 to exchange cabin air 4 from a heat source air, but fails to teach the heat exchanger 16 to output a high temperature of the cabin outflow air having a temperature of about 200 degrees C.
Cordatos (20180127110) teaches a fuel tank inerting system in Fig 3 having a heat exchanger condenser 142 to exchange heat between a cold source outflow air 144 (ram air, but fails to teach the high temperature cabin outflow air having a temperature of 200 degrees C.

ii.	In claims 10 and 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a cabin outflow temperature control system comprising, among other features, 
a thermal transfer between a heat load discharge air to a cabin outflow air, to generate high temperature cabin outflow air and low temperature discharge air as outputs from the heat exchanger, 
wherein the heat load discharge air has a temperature of about 200 degrees C or greater and the low temperature discharge air has a temperature of about 80 degrees C or less.
		Gummalla teaches that the heat load discharge air has a temperature of about 200 degrees C or greater (the temperature of the fuel from fuel reformer 32 is at about 525 degrees C to 725 degrees C, Para 0027), but fails to teach the low temperature discharge air (interpreted to be the discharge air/fuel mixture to DS 36 to fuel cell unit 12)  has a temperature of about 80 degrees C or less, because the low temperature discharge air is fed to fuel cell unit 12, which operates at a temperature less than about 750 degrees C (Para 0022), not 80 degrees C or less.
Cardatos (1015057) teaches a fuel tank inerting system in Fig 3 having a heat exchanger condenser 142 to exchange heat between a cold source outflow air 144 (ram air, conditioned air, or ECS air, Col 3 ll. 55-60) and a heat load discharge air 138, but fails to teach the low temperature discharge air having a temperature of 80 degrees C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741